In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00366-CV


      IN THE MATTER OF THE MARRIAGE OF MARTHA VILLAGOMEZ AND
           LEONEL ALAMO AND IN THE INTEREST OF L.A., A CHILD

                       On Appeal from the County Court at Law No. 2
                                   Randall County, Texas
           Trial Court No. 11,931-L2, Honorable Matthew C. Martindale, Presiding

                                    January 8, 2020

                            MEMORANDUM OPINION
                       Before PIRTLE and PARKER and DOSS, JJ.


      Appellant Martha Villagomez has filed a motion seeking voluntary dismissal of her

appeal. The Court finds the motion complies with the requirements of Rule of Appellate

Procedure 42.1(a)(1) and that granting the motion will not prevent any party from seeking

relief to which it would otherwise be entitled. As no decision of the Court has been

delivered to date, we grant the motion. The appeal is dismissed. Because the motion

does not address costs, costs will be taxed against appellant. TEX. R. APP. P. 42.1(d).

No motion for rehearing will be entertained and our mandate will issue forthwith.


                                                        Per Curiam